Citation Nr: 0003763	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96 - 33 636	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.

Entitlement to a rating in excess of 10 percent for a 
contusion of the lumbar spine.

Entitlement to an effective date prior to June 22, 1996, for 
the assignment of a 30 percent disability rating for post-
traumatic stress disorder.  

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1970, including service in the Republic of Vietnam 
from August 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 1996 and 
February 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.


REMAND

A rating decision of August 1981 granted service connection 
for a contusion of the lumbar spine with symptomatic 
residuals and for a scar of the right parietal scalp, 
residual to alopecia, each evaluated as noncompensably 
disabling.  A rating decision of June 1988 denied service 
connection for post-traumatic stress disorder (PTSD) and for 
organic brain syndrome.  Those decisions were not appealed, 
and became final after one year.

A rating decision of December 1991 granted service connection 
for a contusion of the lumbar spine with symptomatic 
residuals, evaluated as 10 percent disabling from June 21, 
1991; denied service connection for PTSD and for peptic ulcer 
disease as secondary to PTSD; denied a compensable rating for 
a scar of the right parietal scalp, residual to alopecia; and 
deferred a decision on a claim for loss of fingernails as 
residuals to Agent Orange (AO) herbicide exposure.  A rating 
decision of March 1992 confirmed and continued the prior 
denials of service connection for PTSD and for organic brain 
syndrome.  The veteran was notified of those adverse 
determinations.

A rating decision of April 1992 continued the 10 percent 
rating for a contusion of the lumbar spine with symptomatic 
residuals; denied service connection for PTSD and for 
superficial scars; denied service connection for an enlarged 
liver as residual to AO herbicide exposure; denied a 
compensable rating for a scar of the right parietal scalp, 
residual to alopecia areata; and denied a total disability 
rating based on unemployability due to service connected 
disability.  The veteran was notified of those adverse 
determinations.

The veteran submitted a VA Form 9, dated in April 1992, in 
which he stated that he disagreed with all previous 
decisions.  The RO accepted that document as a Notice of 
Disagreement.  However, attachments to that VA Form 9 showed 
that the veteran sought to appeal issues not addressed by 
rating actions within one year of the date of receipt of his 
VA Form 9, including the award of the maximum additional 
compensation allowance for all four of his children, as well 
as his former spouse, and VA compensation for his child's 
muscular dystrophy and artificial heart as residuals of his 
Vietnam service.  The attachments to the VA Form 9 repeated 
his intention to appeal all issues previously denied, which 
includes each of those issues addressed in the above-cited 
rating decisions of December 1991, March 1992, and April 
1992.  That VA Form 9 was accepted as a Notice of 
Disagreement, and the veteran thereafter perfected his 
appeals by the timely filing of a Substantive Appeal.

In September 1992, the veteran's service organization revoked 
its representation of the veteran, and was advised by the 
Board that such might result in hardship to the veteran; that 
all appropriate measures should, to the extent reasonably 
possible, be taken to protect the former client's interests, 
including taking such measures as giving reasonable notice, 
allowing time for employment of other counsel, and 
surrendering papers and documents to which the client was 
entitled.  

This case was previously before the Board in February 1993, 
and was Remanded for additional development of the evidence, 
to include obtaining medical evidence previously identified 
by the veteran; to readjudicate the issues of service 
connection for PTSD and for organic brain syndrome on a 
direct basis; and to readjudicate the claims for compensable 
ratings for a contusion of the lumbar spine with symptomatic 
residuals and for a scar of the right parietal scalp, 
residual to alopecia areata.  In addition, the unadjudicated 
issues raised by the veteran, including service connection 
for organic brain syndrome, fingernail loss, and a disorder 
causing birth defects as residual to AO herbicide exposure 
were referred to the RO for appropriate action.  

While the case was in remand status, a rating decision of 
December 1994 granted service connection for PTSD, evaluated 
as 10 percent disabling from June 21, 1991; confirmed and 
continued the 10 percent evaluation for the veteran's 
service-connected contusion of the lumbar spine; and 
confirmed and continued his noncompensable evaluation for a 
scar of the right parietal scalp, residual to alopecia 
areata.  In addition, that decision denied service connection 
for fingernail loss and for a disorder causing birth defects 
as residual to AO herbicide exposure, denied service 
connection for shell fragment wound scars of the back.  The 
denial of service connection for organic brain syndrome was 
continued on the ground that no new and material evidence had 
been submitted to reopen that claim, and appropriate 
Supplemental Statements of the Case were issued. 

However, in a Statement in Support of Claim (VA Form 21-
4138), received in April 1995 and signed by both the veteran 
and an individual representing his former service 
organization, it was stated that they no longer wanted to 
appeal to the Board.  Instead, they requested an increased 
rating for PTSD and an effective date for the grant of PTSD 
from the date of his first claim for that disability.  The RO 
then sent a letter seeking verification that the veteran 
intended to withdraw his claims for a rating in excess of 10 
percent for a contusion of the lumbar spine and a compensable 
rating for a scar of the right parietal scalp, residual to 
alopecia areata; and to end that appeal.  In addition, that 
RO letter asked that the veteran verify that he intended to 
claim an increased rating for PTSD and an effective date for 
the grant of PTSD from the date of his first claim for that 
disability.  In a Statement in Support of Claim (VA Form 21-
4138), received in June 1995, the veteran's representative 
confirmed that the RO letter of inquiry was correct; that the 
claims were no longer in appeal status; and that the veteran 
requested compensation examinations for his service-connected 
disabilities. 

A rating decision of October 1995 denied a rating in excess 
of 10 percent for PTSD, and further denied an effective date 
prior to June 21, 1991, for the grant of service connection 
for that disability.  The veteran was notified of that action 
and of his right to appeal by RO letter of October 1995.  In 
January 1996, he submitted additional evidence, and again 
requested an increased rating for his PTSD.  A rating 
decision of May 1996 continued the denial of his claim for a 
rating in excess of 10 percent for PTSD, and the veteran was 
informed of that action and of his right to appeal by RO 
letter of May 1996.  

On July 17, 1996, a declaration of representation of the 
veteran by a private attorney was received at the RO.  
Additional documents received at that time included a Notice 
of Disagreement which stated, in pertinent part:  "In a 
rating decision dated May 24, 1996, my client was notified 
that you had denied the prior application for service-
connected disability.  My client disagrees with the denial.  
The veteran disputes every item in the decision which does 
not fully grant the benefit sought in his application.  The 
veteran seeks those benefits set forth in his application 
("the application") including, but not limited to:

	(i)	a Schedular rating of 100%

	(ii)	a 100% rating based on Individual Unemployability.

	(iii)	an Effective Date of such increase retroactive 
one year
		from the date of the current application."

The veteran's private attorney also submitted a VA Form 21-
8940 in support of the claim for a total disability rating 
based on unemployability; asked that his claim be considered 
under the provisions of both  38 C.F.R. Part 4, § 4.16(a), 
(b), and (c); and asked that the claim be submitted to the 
Director of Compensation and Pension Services for 
consideration of an extraschedular rating.  The veteran's 
private attorney further stated that the veteran has service-
connected disabilities; that his service-connected disability 
had increased in severity; and that he was seeking a rating 
of 100 percent disability rating.  In addition, the veteran's 
attorney requested service connection for depression, 
substance abuse, anxiety, psychosis, rage, alienation, 
survival guilt, intrusive thoughts, and isolation as 
secondary to his service-connected PTSD.  

The veteran's private attorney further claimed that the 
veteran was entitled to a permanent and total disability 
rating for pension purposes on the grounds that he was 
totally and permanently disabled.  He asked that a current 
compensation and pension examination be provided for each of 
the veteran's service-connected disabilities; that such 
examinations take into consideration the provisions of  
38 C.F.R. §§ 4.10, 4.40, 4.45, and the holding of the United 
States Court of Appeals for Veterans Claims (Court) in  
DeLuca v. Brown,  8 Vet. App. 202, 206 (1995); and that such 
examination address the veteran's pain, weakness, and 
functional loss due to the service-connected disability.  In 
addition, he asked that the examiner be required to express 
an opinion, with rationale, as to the impact of those 
disabilities on the veteran's employability.  

The veteran's private attorney further requested that the 
veteran's complete Social Security Disability file be 
obtained from the Social Security Administration; that his 
Vocational Rehabilitation & Education (Chapter 31) file be 
obtained and associated with the claims folders; and all 
medical records, including those from the Mental Health 
Center, the Adult Day Care Day Group, and all reports by 
medical specialists who had examined the veteran at the VAMC, 
Lakeside; the VAMC, West Side; and the VAMC, Hines; and all 
VA records relating to any SQC Review of the veteran's VA 
records.  

The Board notes that at the time of receipt of the Notice of 
Disagreement from the veteran's attorney, the only issue 
addressed by the March 24, 1996 rating decision was that of 
entitlement to a rating in excess of 10 percent for PTSD.  
However, the RO issued a Statement of the case in June 1996 
which addressed not only that issue, but the issue of 
entitlement to a total disability rating based on 
unemployability under the provisions of  38 C.F.R. Part 
4,§ 4.16.  That action constituted procedural error, as the 
Notice of Disagreement was without effect or validity as to 
issues which had not been adjudicated by the agency of 
original jurisdiction. 

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  38 U.S.C.A. § 7105 
(West 1991);  38 C.F.R. § 20.201 (1999).  In this case, there 
was no prior adjudicative determination with respect to a 
claim for a total rating based on unemployability which had 
not previously become final, and the issue of an earlier 
effective date was not addressed in the rating decision of 
March 24, 1996.  Although the issue of an earlier effective 
date had previously been denied by rating action of October 
1995, that decision was addressed in the Notice of 
Disagreement received in July 1996 or not timely appealed, 
and subsequently became final.  In addition, the Board notes 
that although the veteran's Substantive Appeal (VA Form 9), 
received in July 1996, cited the Statement of the Case and 
addressed the issue of unemployability, there was no prior 
adjudicative determination with respect to a claim for a 
total rating based on unemployability which had not 
previously become final, and the issue of an earlier 
effective date was not addressed in the appealed rating 
decision of May 1996.  

In a letter received at the RO in October 1998, the veteran's 
attorney stated that the veteran specifically WAIVED any 
prior request for a hearing before a Regional Office and/or 
BVA hearing officer, and the right to have the Regional 
Office prepare any subsequent Supplemental Statement of the 
Case(s), Rating Decision(s), Decisional Officer Decisions(s), 
Compensation or Pension Examinations, and any other action by 
this agency prior to the transfer of the veteran's claims 
folder to the BVA (emphasis in original).  He demanded that 
the veteran's claims be immediately certified to the BVA.

In a letter received at the Board in December 1998, the 
veteran's attorney stated that the veteran's Substantive 
Appeal (VA Form 9) had been received at the VA on July 2, 
1996, and requested that a Board decision be issued 
immediately.

The Board construes the above-cited statement from the 
veteran's attorney as a withdrawal of all issues previously 
raised which have not been addressed in a rating decision, 
including the claims for service connection for unidentified 
and unspecified disabilities; the claims for increased 
ratings for service-connected disabilities other than PTSD 
and a contusion of the lumbar spine; the claims for service 
connection for depression, substance abuse, anxiety, 
psychosis, rage, alienation, survival guilt, intrusive 
thoughts, and isolation as secondary to his service-connected 
PTSD; and the claim for a permanent and total disability 
rating for pension purposes.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
Withdrawal may be by the appellant or by his or her 
authorized representative, provided that the representative 
may not with draw either a Notice of Disagreement or a 
Substantive Appeal filed by the appellant personally without 
the express written consent of the appellant.  The agency of 
original jurisdiction may not withdraw a Notice of 
Disagreement or Substantive Appeal after filing of either or 
both.  38 U.S.C.A. §§ 7105(b)(2), (d)(1), (d)(3) (West 1991);  
38 C.F.R. § 20.204(b), (c) (1999).  In this case, the 
appellant did not personally file a Notice of Disagreement or 
a Substantive Appeal, and his attorney has the requisite 
authority to withdraw any claim prior to that claim being 
adjudicated by the RO, including those claims identified in 
the paragraph next above.  

Thereafter, a rating decision of February 4, 1999 granted an 
increased rating of 30 percent for the veteran's PTSD, 
effective January 22, 1996; denied a rating in excess of 10 
percent for a contusion of the lumbar spine; and denied a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  The veteran was 
notified of those determinations and of his right to appeal 
by RO letter of February 5,  1999.  A Statement of the case 
was issued on February 4, 1999, continuing that appeal for an 
increased rating for PTSD and addressing the issue of a total 
rating based on unemployability due to service-connected 
disability, an issue with respect to which no timely Notice 
of Disagreement had been received.  

A Notice of Disagreement was received at the RO on February 
16, 1999, taking issue with the rating decision of February 
4, 1999 which denied the veteran's claims for a rating in 
excess of 10 percent for a contusion of the lumbar spine, and 
for a total disability rating based on unemployability, and 
continued the appeal for the maximum benefit for his service-
connected PTSD, now evaluated as 30 percent disabling.  That 
Notice of Disagreement indicated that the veteran sought a 
schedular 100 percent disability rating, a 100 percent rating 
based on individual unemployability, and an effective date of 
any claim, formal or informal, in accordance with applicable 
statutes, regulations, and case law.  In addition, that 
Notice of Disagreement also stated that the veteran disagreed 
with all denials of benefits to which he may be entitled, 
including those benefits which have not specifically been 
denied but should reasonably been inferred by VA, and that he 
seeks entitlement to all those benefits.  The Board construes 
that Notice of Disagreement as placing at issue the matters 
of entitlement to a rating in excess of 10 percent for a 
contusion of the lumbar spine, entitlement to an earlier 
effective date for the assignment of a 30 percent evaluation 
for PTSD, and entitlement to a total disability rating based 
on unemployability due to service-connected disabilities.

A Supplemental Statement of the Case was issued in March 1999 
addressing the single issue of a rating in excess of 10 
percent for a contusion of the lumbar spine.  That document 
did not address the issues of entitlement to a total 
disability rating based on unemployability or entitlement to 
a rating in excess of  30 percent for PTSD, which latter 
issue had already been perfected.  

A Substantive Appeal (VA Form 9), received at the RO in March 
1999, stated that the veteran disputed every item in the 
Statement of the Case which did not fully grant benefits 
sought in the claim, including a schedular rating of 100 
percent, a total disability rating based on individual 
unemployability, and an effective date of any claim, formal 
or informal, in accordance with applicable statutes, 
regulations, and case law, as well as all other benefits to 
which he may be entitled.  That Substantive Appeal perfected 
the veteran's appeal with respect to the issue of a rating in 
excess of 10 percent for a contusion of the lumbar spine.  
Unfortunately, that Statement of the Case was procedurally in 
error in failing to address the issue of a total disability 
rating based on individual unemployability due to service-
connected disabilities, or the claim for an effective date 
prior to June 22, 1996, for the assignment of a 30 percent 
rating for PTSD.  

The Board finds that the issues of entitlement to a rating in 
excess of  30 percent for PTSD, and entitlement to a rating 
in excess of 10 percent for a contusion of the lumbar spine 
are currently in proper appellate status before the Board.  
The Board further finds that the appellant has timely filed a 
Notice of Disagreement which encompasses the issue of an 
effective date prior to January 22, 1996, for the award of an 
increased rating of 30 percent for PTSD, and that the RO has 
failed to issue a Statement of the Case or Supplement thereto 
which addresses that issue and is required to do so.  As 
previously noted, the RO has failed to file a procedurally 
correct Statement of the Case or Supplement thereto 
addressing the issue of a total rating based on 
unemployability due to service-connected disabilities, and is 
required to do so after complying with the additional 
instructions contained in this Remand order.  

The record shows that the veteran's private attorney also 
submitted a VA Form 21-8940 in support of the claim for a 
total disability rating based on unemployability; asked that 
his claim be considered under the provisions of both  
38 C.F.R. Part 4, § 4.16(a), (b), and (c); and further asked 
that the claim be submitted to the Director of Compensation 
and Pension Services for consideration of an extraschedular 
rating.  The record does not show that such claim was 
considered under the provisions of 38 C.F.R. Part 4, 
§ 4.16(c), in effect prior to November 7, 1996, and that 
regulation is not cited in the Statement of the Case or 
Supplements thereto issued in this case.

The veteran's attorney further asked that current VA 
compensation examinations be provided for the veteran's 
service-connected disabilities; that such examinations take 
into consideration the provisions of  38 C.F.R. §§ 4.10, 
4.40, 4.45, and the holding of the United States Court of 
Appeals for Veterans Claims (Court) in  DeLuca v. Brown,  8 
Vet. App. 202, 206 (1995); and that such examination address 
the veteran's pain, weakness, and functional loss due to the 
service-connected disabilities.  In addition, he asked that 
the examiner be required to express an opinion, with 
rationale, as to the impact of such disabilities on the 
veteran's employability.  The Board review of the reports of 
VA orthopedic examination conducted in July 1996 does not 
establish that the examination report addressed those 
matters, and it is inadequate for rating purposes.  

The veteran's private attorney further requested that the 
veteran's complete Social Security Disability file be 
obtained from the Social Security Administration; that his 
Vocational Rehabilitation & Education (Chapter 31) file be 
obtained and associated with the claims folders; and all 
medical records, including those from the Mental Health 
Center, the Adult Day Care Day Group, and all reports by 
medical specialists who have examined the veteran at the 
VAMC, Lakeside; the VAMC, West Side; and the VAMC, Hines be 
obtained and associated with the claims folders; and that all 
VA records relating to any SQC Review of the veteran's VA 
records be obtained and associated with the claims folders.  

While the veteran does not appear to have a Vocational 
Rehabilitation & Education (Chapter 31) file, that fact must 
be verified by the RO and any such file located and 
associated with the claims folders.  The RO is instructed to 
obtain from the Social Security Administration copies of all 
medical records relied upon by that agency in its 
determination that the veteran was entitled to SSA disability 
benefits.  The veteran's complete medical records, including 
those from the Mental Health Center, the Adult Day Care Day 
Group, and all reports by medical specialists who have 
examined the veteran at the VAMC, Lakeside; the VAMC, West 
Side; and the VAMC, Hines, must be obtained and associated 
with the claims folders, including all records stemming from 
the veteran's multiple documented appointments between July 
1991 and March 1999.  Further, the RO failed to comply with 
the request from the veteran's attorney that it obtain all VA 
records relating to any SQC Review of the veteran's VA 
records.  

The Board further notes that, although the veteran has been 
assigned various psychiatric diagnoses, including organic 
brain disorder, nonpsychotic; substance abuse disorder; 
schizotypal personality disorder with paranoid and antisocial 
features; substance related disorder, alcohol abuse; low 
average cognitive functioning; PTSD; organic brain syndrome 
associated with substance abuse; alcohol dependence; 
personality disorder, not otherwise specified; substance 
abuse, mixed; and explosive, rule out antisocial, personality 
disorder, the RO has not obtained a report of VA examination 
which distinguishes the symptomatology associated with his 
PTSD versus that associated with his ongoing substance abuse 
and his several personality disorders.  The Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West,  11 Vet. 
App. 181, 182 (1998) (per curiam), citing  Mitchem v. Brown,  
9 Vet. App. 136, 140 (1996).  In a September 1996 addendum to 
the July 1996 report of VA psychiatric examination, the 
psychiatric examiner stated that it was "impossible" to 
give a GAF score only for PTSD.  That response is 
insufficient and warrants further VA psychiatric examination 
and evaluation of the veteran by a psychiatric examiner who 
is capable of distinguishing the symptomatology associated 
with the veteran's ongoing substance abuse, his several 
personality disorders, and his diagnosed organic brain 
syndrome from that associated with his PTSD. 

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board 
imposes upon the Secretary of Veterans' Affairs a concomitant 
duty to ensure compliance with the terms of the remand, 
either personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO will write to the veteran's 
attorney for purposes of confirming his 
intention to withdraw the claims for 
service connection for unidentified and 
unspecified disabilities; the claims for 
increased ratings for service-connected 
disabilities other than PTSD and a 
contusion of the lumbar spine; the claims 
for service connection for depression, 
substance abuse, anxiety, psychosis, 
rage, alienation, survival guilt, 
intrusive thoughts, and isolation as 
secondary to his service-connected PTSD; 
and the claim for a permanent and total 
disability rating for pension purposes.  
If the veteran's attorney fails to verify 
his intention to withdraw those claims, 
the RO must take all appropriate action 
to develop and adjudicate those claims.

2.  The RO should obtain from the Social 
Security Administration copies of all 
medical records relied upon 
by that agency in its determination that 
the veteran was entitled to SSA 
disability benefits.  

3.  The RO should obtain the veteran's 
complete medical treatment records from 
the VAMC, Lakeside; the VAMC, West Side; 
and the VAMC, Hines,, including those 
from the Mental Health Centers, the Adult 
Day Care Day Groups, and all reports by 
medical specialists who have examined the 
veteran, including all records stemming 
from the veteran's multiple documented 
appointments between July 1991 and March 
1999, and associate all such records with 
the claims folders. 

4.  The RO should comply with the request 
from the veteran's attorney that his 
Vocational Rehabilitation & Education 
(Chapter 31) file be obtained and 
associated with the claims folders; and 
that it obtain all VA records relating to 
any SQC Review of the veteran's VA 
records and associate those records with 
the claims folders.  

5.  The RO should schedule a complete VA 
psychiatric examination of the veteran by 
a Board of two examinations who have not 
previously examined or treated the 
veteran and who are competent to diagnose 
and evaluate PTSD, and to distinguish 
between the symptomatology associated 
with personality disorders, alcohol and 
other substance abuse, PTSD, organic 
brain syndrome, and any other psychiatric 
disabilities found present, and the 
impact of each upon the veteran's 
employability.  The examining 
psychiatrists must review the veteran's 
claims folders prior to their 
examinations and indicate as much on 
their examination 
reports.  All necessary and appropriate 
diagnostic tests, including formal 
psychological testing, should be 
performed, and the results reported in 
pertinent detail.  The reporting 
psychiatrists should be asked to provide 
a multiaxial diagnosis, with a GAF score 
indicating the veteran's current social, 
occupational, or school functioning.  All 
opinions must be accompanied by a 
complete rationale.  Failure to 
distinguish between symptomatology 
stemming from the veteran's diagnosed 
personality disorders, alcohol and other 
substance abuse, PTSD, organic brain 
syndrome, and any other psychiatric 
disabilities found present will render 
the report inadequate and require further 
examination and evaluation.

6.  The RO should further schedule 
orthopedic and neurologic examinations of 
the veteran by board-certified examiners, 
if available, to determine the nature, 
extent and etiology of the any residuals 
of a contusion of the lumbar spine found 
shown present.  The claims folder must be 
made available to the examiners prior to 
their examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted.  The 
examining physicians should specifically 
address matters of weakened movement, 
excess fatigability, incoordination, and 
loss of function due to pain on use or 
during flare-ups, as provided by  
38 C.F.R. Part 4, §§ 4.40 and 4.45.  The 
examining physicians should each be asked 
to state their opinions, with complete 
rationale, as to whether it is at least 
as likely as not that any back disability 
found present is causally related to the 
veteran's service-connected contusion of 
the lumbar 
spine.  A complete rationale for all 
opinions expressed must be provided.  

7.  The RO should schedule a VA 
dermatological examination of the veteran 
to determine the nature, extent, and 
activity of any alopecia areata found 
present, as well as the nature, extent, 
and disfiguring manifestations of any 
scarring of the parietal scalp found 
present, including tissue loss and 
cicatrization, marked discoloration, and 
color contrast.  An opinion as to the 
resulting degree of disfigurement must be 
provided.  

8.  Following completion of the 
foregoing, the RO must review the 
examinations reports and the claims 
folders and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If the 
examination reports do not include all 
opinions, distinctions, and other 
determinations requested, such are 
inadequate and should be returned to the 
examining facility for correction prior 
to returning the case to the Board.  If 
any development is incomplete, 
appropriate corrective action should be 
implemented.  

9.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the issue of entitlement to an 
effective date prior to June 22, 1996, 
for the assignment of a 30 percent 
evaluation for PTSD.  The RO should 
further readjudicate the issues of 
entitlement to a rating in excess of 30 
percent for PTSD; entitlement to a rating 
in excess of 10 percent for a contusion 
of the lumbar spine; and entitlement to a 
total disability rating based on 
unemployability due to 
service-connected disabilities, including 
under the provisions of  38 C.F.R. Part 
4, § 4.16(c), in light of the additional 
evidence obtained.  The veteran's 
attorney should be advised in writing of 
the need to perfect his appeals with 
respect to the issue of entitlement to an 
effective date prior to June 22, 1996, 
for the assignment of a 30 percent 
evaluation for PTSD, and the issue of 
entitlement to a total disability rating 
based on unemployability due to service-
connected disabilities. 

10.  The appellant and his attorney have 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant and his attorney should be advised of the 
requirements to initiate and perfect an appeal on any issue 
addressed in the Supplemental Statement of the Case which is 
not currently on appeal, and of the necessity for perfecting 
his appeals with respect to the issue of entitlement to an 
effective date prior to June 22, 1996, for the assignment of 
a 30 percent evaluation for PTSD, and the issue of 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


